Citation Nr: 0632793	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  05-17 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to an effective date earlier than February 
15, 2001, for the grant of service connection for residuals 
of rhinoplasty, based on clear and unmistakable error (CUE) 
in August 1953 and July 1956 rating decisions.  

2.  Entitlement to an effective date earlier than February 
15, 2001, for the grant of service connection for allergic 
rhinitis secondary to rhinoplasty, based on CUE in August 
1953 and July 1956 rating decisions.  

3.  Entitlement to an effective date earlier than February 
15, 2001, for the grant of service connection for sinusitis, 
based on CUE in August 1953 and July 1956 rating decisions.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran served on active duty from April 1948 to April 
1953.

By rating action in August 1953, the RO denied service 
connection for rhinoplasty and rhinitis.  The veteran was 
notified of this decision and did not appeal.  

In July 1956, the RO denied the claim for an increase in the 
10 percent evaluation then assigned for bronchitis.  The 
veteran was notified of this decision and did not appeal.  

By rating action in July 2001, the RO denied service 
connection for rhinitis.  The veteran and his representative 
were notified of this decision and did not appeal.  

By rating action in May 2004, the RO, in part, found that new 
and material evidence had been submitted to reopen the claims 
of service connection for residuals of rhinoplasty and 
allergic rhinitis, and granted service connection.  The RO 
assigned a 10 percent evaluation for each disability, 
effective from February 15, 2001, the date of receipt of the 
reopened claim.  The veteran disagreed with the effective 
dates assigned and subsequently asserted that there was clear 
and unmistakable error in the August 1953 and July 1956 
rating decisions.  

By rating action in November 2004, the RO, in part, denied 
the claims for an earlier effective date for residuals of 
rhinoplasty and rhinitis based on CUE in the 1953 and 1956 
rating decisions.  In September 2006, a personal hearing 
before the undersigned member of the Board was held in 
Washington, DC.  


FINDINGS OF FACT

1.  The veteran did not appeal the August 1953 rating 
decision that denied service connection for rhinoplasty and 
rhinitis, and that rating action is final, there being no 
grave procedural error therein.  

2.  The August 1953 rating decision was supported by the 
evidence then of record and was consistent with VA laws and 
regulations then in effect.  

3.  The issues of service connection or reopening of the 
claims of service connection for rhinoplasty or rhinitis were 
never raised by the veteran or addressed in the July 1956 
rating decision; thus, there is no basis for a claim of CUE 
in that rating decision as to these issues.  

4.  A request to reopen the claims of service connection for 
residuals of rhinoplasty and allergic rhinitis was received 
in February 2001.  

5.  Service connection for residuals of rhinoplasty and 
allergic rhinitis was granted by the RO in May 2004, and 
assigned an effective date of February 15, 2001.  

6.  The earliest effective date for the establishment of 
service connection for residuals of rhinoplasty and allergic 
rhinitis is February 15, 2001, the date of receipt of the 
veteran's request to reopen the claims.  

7.  At the personal hearing in September 2006, prior to the 
promulgation of a decision on the issue of an earlier 
effective date for the grant of service connection for 
sinusitis based on CUE, the veteran testified that he wished 
to withdraw his appeal of this issue.  




CONCLUSIONS OF LAW

1.  The August 1953 rating decision that denied service 
connection for rhinoplasty and rhinitis, is final.  
38 U.S.C.A. § 7105(d) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 20.1103 (2006).  

2.  The August 1953 and July 1956 rating decisions do not 
contain clear and unmistakable error, 38 C.F.R. § 3.105 
(2006).  

3.  An effective date earlier than February 15, 2001, for the 
grant of service connection for residuals of rhinoplasty is 
not assignable.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5110 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.1(r), 3.151, 3.155, 3.156, 3.400(q)(ii), (r) (2006).  

4.  An effective date earlier than February 15, 2001, for the 
grant of service connection for allergic rhinitis is not 
assignable.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1(r), 
3.151, 3.155, 3.156, 3.400(q)(ii), (r) (2006).  

5. The criteria for withdrawal of a Substantive Appeal for an 
earlier effective date for the grant of service connection 
for sinusitis based on CUE by the veteran have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 20.202, 20.204 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) are not applicable to the 
instant claim of CUE.  See Simmons v. Principi, 17 Vet. App. 
104, 109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 
(2002); Livesay v. Principi, 15 Vet. App. 165 (2001).  

To establish a valid CUE claim, a claimant must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
CUE is a very specific and rare kind of error of fact or law 
that compels the conclusion, to which reasonable minds could 
not differ, that the result in the decision in question would 
have been manifestly different but for the error.  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  The claimant must assert 
more than a mere disagreement as to how the facts were 
weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  
When attempting to raise a claim of CUE, a claimant must 
describe the alleged error with some degree of specificity, 
and provide persuasive reasons as to why the result would 
have been manifestly different but for the alleged error.  
Fugo, supra.  

In Damrel v. Brown, 6 Vet. App. 242 (1994), the United States 
Court of Appeals for Veterans Claims (hereinafter "the 
Court") explained that in order for clear and unmistakable 
error to exist: (1) "[e]ither the correct facts, as they 
were known at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated), or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) 
the error must be "undebatable" and the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made," and (3) a determination that there 
was clear and unmistakable error must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel, 6 Vet. App. at 245 (1994) (quoting 
Russell, supra). See Bustos v. West, 179 F.3d 1378, 1381 
(1999) (to prove the existence of CUE as set forth in 38 
C.F.R. § 3.105(a), the claimant must show that an outcome-
determinative error occurred, that is, an error that would 
manifestly change the outcome of a prior decision).  

An alleged failure in the duty to assist by the RO may never 
form the basis of a valid claim of CUE, because it 
essentially is based upon evidence that was not of record at 
the time of the earlier rating decision.  See Elkins v. 
Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994).  The fact that medical knowledge was 
not advanced to its current state may not form the basis for 
a valid claim of CUE, because it is premised upon facts that 
were not then of record.  Porter v. Brown, 5 Vet. App. 233, 
235-236 (1993).  

Where evidence establishes CUE, the prior decision will be 
reversed or amended. 38 C.F.R. § 3.105(a).  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
Id.  

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim or a 
claim reopened after final adjudication shall be fixed in 
accordance with the fact found, but shall not be earlier than 
the date of receipt of the claim.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400 (2006).  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. 
§ 3.1(r) (2006).  A claim is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit. 38 C.F.R. §§ 3.1(p), 3.155 (2006).  

Additionally, VA regulations provide that a determination on 
a claim by the agency of original jurisdiction of which the 
claimant is properly notified is final if an appeal is not 
perfected within one year of the date that notice of the 
determination is mailed to the claimant.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103 (2006).  

Factual Background & Analysis

Essentially, the veteran contends that the denial of service 
connection for rhinitis by the RO in August 1953 on the basis 
that rhinitis was not a disease or injury within the meaning 
of VA regulations was, in essence, a misapplication of the 
regulations as rhinitis was a disability for which service 
connection could have been established, and that the denial 
the claim on that basis amounted to clear and unmistakable 
error.  

Further, the veteran testified that he had chronic rhinitis 
in service and when examined by VA in July 1953, shortly 
after discharge from service.  He explained that the reason 
his service medical records did not contain any records 
showing treatment for rhinitis was because as a corpsman, no 
medical records were kept unless hospitalization occurred.  
(See veteran's March 2006 letter).  The veteran has stated 
that as a corpsman, he had access to see a doctor whenever he 
had a problem and to obtain medications when needed without a 
prescription, so there was not any need for documentation.  

Additionally, the veteran testified before a Decision Review 
Officer in December 2005 that he never actually filed a claim 
of service connection for rhinoplasty, but rather for a sinus 
condition, and that he requested a reevaluation of his claim 
for a sinus condition in 1956, which was again denied by the 
RO in 1956.  (T p.3).  

The evidence of record at the time of the August 1953 rating 
decision included the veteran's service medical records and a 
July 1953 VA examination report.  The service medical records 
showed no complaint, treatment, or abnormalities referable to 
any sinus problems or chronic rhinitis in service.  The 
veteran underwent elective cosmetic rhinoplasty in August 
1949, and reported that he fractured his nose playing sports 
prior to service.  There were no surgical complications and 
his post-operative recovery was uneventful.  The final 
outpatient note in August 1949 indicated that the cosmetic 
result was "excellent."  The remainder of the service 
medical records, including a re-enlistment examination  in 
April 1951 and his separation examination in April 1953, 
showed no complaints, treatment, or abnormalities referable 
to any sinus problems or any residuals of the rhinoplasty, 
and his nose and sinuses were normal on both examinations.  

The Board observes that the evidentiary record shows that in 
the original June 1953 claim, the veteran specifically stated 
the specific nature of his claim as a "nose condition 
(rhinoplasty)," but also identified the month and year of 
his surgery.  He did not mention rhinitis or any another 
sinus problems, nor at that time did he report any symptoms 
or treatment for chronic sinus problems in service.  

When examined by VA in July 1953, the veteran reported a 
chronic runny nose and characterized it as a "membrane 
allergy" type problem; he stated that he had an operation in 
1949 on his nose and was treated on an outpatient basis for 
this.  On July 1953 VA chest examination, the veteran 
reported a history of having a chronic productive cough for 
three or four years.  He stated that he had post-nasal drip 
that aggravated the cough.  Moderate chronic bronchitis was 
diagnosed.  On special ear, nose and throat VA examination of 
July 1953, examination showed a normal septum and turbinates 
with normal size nasal passages, good breathing space, and 
slight mucous discharge, bilaterally.  Sinus x-rays studies 
showed no evidence of sinus involvement.  The diagnosis was 
chronic rhinitis.  

By rating action in August 1953, the RO essentially denied 
the claim of service connection for rhinoplasty on the basis 
that his surgery in service was for a cosmetic defect and 
that there were no residuals of the rhinoplasty on VA 
examination post-service.  The rating decision indicated that 
rhinoplasty was not incurred in or aggravated by service, and 
that rhinitis was a constitutional or developmental 
abnormality and not a disease under the law.  The veteran was 
notified of this decision and did not appeal.  

Under applicable laws and regulations, RO decisions which are 
final and binding will be accepted as correct in the absence 
of clear and unmistakable error.  38 C.F.R. § 3.105(a).  The 
Court has defined clear and unmistakable error as an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  The 
Court has also held that such error must be based on the 
record and the law that existed at the time of the prior . . 
. decision.  Russell v. Principi, 3 Vet. App. 310, 314 
(1992).  The mere misinterpretation of facts does not 
constitute clear and unmistakable error.  Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).  The error must be 
one which would have manifestly changed the outcome at the 
time it was made.  Kinnaman v. Principi, 4 Vet. App. 20, 26 
(1993).  "It is a kind of error, of fact or law, that when 
called to the attention of later reviewers compels a 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Lastly, 
the Court has held that the failure to fulfill the duty to 
assist cannot constitute clear and unmistakable error.  
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  

As an initial matter, the Board notes that RO decisions that 
predated the passage of the Veterans' Benefits Amendments of 
1989, Pub. L. No. 101-237, 103 Stat. 2062 (1988) were not 
required to set forth the factual bases for its decisions.  
See Pierce v. Principi, 240 F.3d 1348, 1355-56 (Fed. Cir. 
2001).  In Pierce, the United States Court of Appeals for the 
Federal Circuit held that the presumption of validity 
attached to a final RO decision issued in 1945 and, that in 
the absence of evidence to the contrary, the rating board is 
presumed to have made the requisite findings.  Thus, any RO 
failure to specifically refer to evidence of record or recite 
the standard of review in the August 1953 decision cannot 
constitute CUE.  Pierce, 240 F.3d at 1356; Eddy v. Brown, 9 
Vet. App. 52 (1996).

The veteran's essential argument in this case is that the RO 
in 1953 misapplied the applicable legal criteria by 
characterizing the veteran's rhinitis as constitutional or 
developmental, and that service connection could have been 
established for such a disorder.  It is argued further that 
in the current adjudication, the RO's explanation that 
chronic rhinitis was not a disability for which service 
connection could be established until 1996 is legally 
incorrect in that applicable laws and regulations in 1953 and 
in 1956 did permit service connection for chronic rhinitis.  

As to the veteran's challenge of the August 1953 and July 
1956 rating decision, the Board recognizes that the 
regulatory provisions extant at the time with regard to the 
establishment of service connection for a particular disorder 
were essentially the same as they are today.  See generally 
Pub. Law No. 77-361 (effective December 20, 1941); VA Inst. 1 
to Sec. 9(a) and (b) of Pub. Law. No. 78-144 (effective July 
13, 1943); Regulations and Procedure - Regulations (R&PR) 
1077(B) (effective December 20, 1941).  Essentially then, in 
order to establish service connection, applicable law has 
generally always required that there must be evidence that 
establishes that a claimed disorder either began in or was 
aggravated by active service.  Moreover, claimants are 
presumed to have been in sound condition when examined, 
accepted, and enrolled for service, except as to disorders 
noted at entrance into service, unless clear and unmistakable 
evidence demonstrates that the injury or disease in question 
existed before service and was not aggravated in service.  
See also 38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 
3.303(a), (c), 3.304(b) (2004).

The Board notes that from a review of the applicable laws and 
regulations service connection presumably could have been 
established for chronic rhinitis if it was established that 
in a particular case, the chronic rhinitis was incurred in or 
aggravated in service.  As demonstrated by submissions of the 
veteran's representative in this case, the Rating Schedule at 
the time clearly included criteria for the evaluation of such 
disorders.  However, in this case, the record before the RO 
at the time did not include contemporaneous evidence that the 
veteran had chronic rhinitis in service or any chronic 
residuals of the rhinoplasty in service, nor did the post-
service medical evidence include a nexus between the post-
service diagnosis of rhinitis and the veteran's rhinoplasty 
which according to the veteran's service medical records had 
had excellent results.  

As noted above, from the date of the August 1949 outpatient 
report and throughout the remainder of the veteran's service, 
his medical records do not document any complaints, 
treatment, or abnormalities referable to rhinitis or the 
residuals of the rhinoplasty.  Although the veteran has 
presented current evidence including testimony that none of 
his treatment for rhinitis was documented as a corpsman, the 
Board is constrained to consider only the evidence of record 
at the time of the 1953 decision which simply showed no 
treatment in service for rhinitis or residuals of the 
rhinoplasty.  At the time of the August 1953 VA examination, 
the veteran reported that he had a nose condition that was a 
"membrane allergy" and he stated that he had had a nose 
operation in 1949 and that he was treated on a outpatient 
basis for "this."  However, although the veteran clearly 
related a chronic cough of three or four years duration, the 
nature of the outpatient treatment related to either the nose 
condition or the nose operation was not specified.  Notably 
since the service medical records were negative for any 
treatment of chronic rhinitis, the RO had a plausible basis 
for not relating the stated "outpatient treatment" to 
treatment of allergies in service.  Thus, although the 
veteran seeks to now explain that treatment for chronic 
rhinitis in service was not documented, the record before the 
RO in 1953 did not include such evidence.  The veteran's more 
recent explanation as to the absence of such documentation 
during service simply cannot be considered in a CUE claim 
which must be based on the evidence of record at the time of 
the decision in question.  

The Board notes further as to the allegation that the RO 
misapplied the governing legal criteria by denying the claim 
on the basis that the veteran's rhinitis was a constitutional 
or development condition, the Board notes that the current 
provisions of 38 C.F.R. § 3.380 are substantially similar to 
the applicable governing criteria in existence at the time of 
the 1953 and 1956 rating decisions.  Specifically, under 38 
C.F.R. § 3.380, diseases of allergic etiology, including 
bronchial asthma and urticaria, may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence as to existence prior to 
enlistment and, if so existent, a comparative study must be 
made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding in the absence of or 
removal of the allergen are generally regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be made on the whole 
evidentiary showing.  See 38 C.F.R. § 3.380 (2006); see also 
VA Technical Bulletin (TB) 8-101 (Nov. 18,1948); VA Manual 
M8-5, Par. 38.5 (Oct. 6, 1950); VA Manual M8-5, Par. 38.6 
(May 21, 1951); VA Manual M8-5, Par. 51 (Oct. 1,1954).  

Thus, it is clear that VA policy in 1953 was not to 
automatically deny service connection for diseases of 
allergic etiology, but to consider the entire evidentiary 
record before deeming such disorders of constitutional or 
development etiology.  The guidance was such that a 
comparative study was to be made of symptomatology before 
service and subsequent, and required that a decision be made 
on the whole evidentiary record.  The Board notes that the 
record before the RO in 1953 only contained a diagnosis of 
rhinitis after service, and no contemporaneous evidence of 
such symptomatology or treatment for such in service, or 
evidence of a nexus by competent medical evidence relating 
such disorder to service.  Thus, to the extent that the RO 
apparently determined in 1953 that since the record did not 
reflect that the veteran's rhinitis was related to the 
rhinoplasty or otherwise to service, the rhinitis must have 
been of constitutional or developmental etiology, the Board 
cannot find this determination to be clearly and unmistakably 
erroneous. 

Thus, based on the foregoing, there is a plausible basis in 
the record for the RO's conclusion in 1953 that the veteran's 
allergic rhinitis was of constitutional or development 
etiology.  The RO was not required to provide a comprehensive 
statement of the reasons and bases for its decision as is 
required by current law.  See Pierce, supra.  Whether or not 
the regulations provided for a specific disability of 
rhinitis in 1953 was not the underlying basis for the denial 
of the claim.  The regulations in effect then were not 
materially different from the current regulations and 
provided for service connection for a disease or disability 
incurred in or aggravated by service.  That is, if the 
evidence showed that the veteran had a disability which was 
somehow related to service and which was not specifically 
included in the rating schedule, service connection would 
nonetheless, be established and rated under a closely 
analogous ratable disability.  However, such was not the case 
here.  

In this case, the evidence before the RO in 1953 showed that 
the veteran had elective cosmetic surgery to repair a broken 
nose that pre-existed entrance into military service.  There 
were no reported surgical complications and his recovery was 
uneventful.  There was no evidence of any treatment, 
abnormalities, or diagnosis of rhinitis or any chronic sinus 
problems in service or at the time of separation examination 
in 1953, and no examiner stated at the time that there was 
evidence of any residuals of the rhinoplasty on VA 
examination shortly after discharge from service.  

Based on this record, the Board finds that the August 1953 
rating decision was not clearly and unmistakably erroneous in 
denying service connection for residuals of rhinoplasty or 
rhinitis.  The RO reviewed all of the evidence, weighed the 
probative value of the evidence presented and concluded that 
the veteran did not have residuals of rhinoplasty, or 
rhinitis which was shown to be related to service or to the 
rhinoplasty.  The Board finds that there was a basis for the 
RO's conclusion at that time that the veteran did not have 
any residuals of rhinoplasty and that his rhinitis was not 
related to service.  The Board finds that there was no 
misapplication of the applicable legal criteria at the time 
of the August 1953 rating decision. 

In the context of the current claim, it is not appropriate to 
reweigh the facts considered by the RO at the time of the 
August 1953 rating decision.  While reasonable minds could 
differ on the weighing of the evidence and the conclusions 
reached, "simply to claim CUE on the basis that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE."  
Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  Furthermore, while 
the RO's explanation for denying the claim on the basis that 
rhinitis was a congenital or developmental disorder and not a 
disability for VA purposes may have been incomplete, any 
error in the explanation does not rise to the level of a 
clear and unmistakable error.  The Board finds no 
"undebatable" error that would have manifestly changed the 
outcome of the decision had it not been made.  

While later evidence and adjudications now indicate a 
difference of opinion as to the nature of his current sinus 
problems, since service connection for residuals of 
rhinoplasty and allergic rhinitis was subsequently granted, 
the analysis of a CUE claim must be done without the benefit 
of hindsight and later accumulated evidence.  Accordingly, 
the Board concludes that the August 1953 rating decision was 
not clearly and unmistakably erroneous in denying service 
connection for rhinoplasty or rhinitis.  

Concerning the veteran's claim of CUE in the July 1956 rating 
decision, the Board points out that the only issue addressed 
in that decision was an increased rating for the veteran's 
service-connected bronchitis.  In his July 1956 letter, the 
veteran specifically requested an increased rating for his 
bronchitis, then rated 10 percent disabling.  He made no 
mention of any sinus problems nor did he request to reopen 
the claims of service connection for residuals of rhinoplasty 
or rhinitis.  Furthermore, a review of the claims file failed 
to uncover a single document subsequent to the August 1953 
rating decision and prior to the July 1956 rating decision, 
in which the veteran requested to reopen a claim for service 
connection for a chronic sinus disorder.  As the July 1956 
rating decision did not address the issues of service 
connection for residuals of rhinoplasty or rhinitis or fail 
to address a pending claim for such, there is no legal basis 
under which a claim for an earlier effective date for the 
grant of service connection based on CUE of that rating 
decision can be established.  Therefore, the appeal as to CUE 
in the July 1956 rating decision must be denied as a matter 
of law.  

Earlier Effective Date for Sinusitis

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  

In the instant case, the veteran has withdrawn his appeal as 
to the issue of an earlier effective date for the grant of 
service connection for sinusitis based on CUE.  Hence, there 
is no allegation of error of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the issue on appeal and the claim is 
dismissed.  




ORDER

Entitlement to an effective date earlier than February 15, 
2001, for the grant of service connection for residuals of 
rhinoplasty, based on CUE in August 1953 and July 1956 rating 
decisions, is denied.  

Entitlement to an effective date earlier than February 15, 
2001, for the grant of service connection for allergic 
rhinitis, based on CUE in August 1953 and July 1956 rating 
decisions, is denied.  

The issue for an effective date earlier than February 15, 
2001, for the grant of service connection for sinusitis, 
based on CUE, is dismissed.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


